 150306 NLRB No. 31DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent's motion to strike the General Counsel's excep-tions is denied as lacking in merit.2In agreeing with the judge that the Respondent did not unlaw-fully terminate John Hubbard, we rely on the judge's conclusion that
Hubbard was fired for gross insubordination and that the Respondent
would have discharged him for that even in the absence of his pro-
tected activity. We do not rely on the judge's conclusion that the
other factors related to Hubbard's job performance during the 12-
month period preceding his discharge contributed to the Respond-
ent's decision to discharge him. Additionally, we do not rely on the
judge's finding that the Respondent's rules provide for immediate
termination for insubordination. The rules provided for immediate
suspension. In fact, although Hubbard was given a termination hear-
ing, the final termination decision was made only when the unre-
pentant Hubbard refused to accept a suspension proposed, after that
hearing, as discipline for the insubordination.In the absence of exceptions, we adopt the judge's findings thatthe Respondent unlawfully threatened employees with discharge
when Operations Manager Vieira told Hubbard in late January 1990
that he would fire employees who were forming some sort of organi-
zation or committee, and when, during Hubbard's May 23, 1990 ter-
mination hearing, Vieira told Hubbard that ``every driver would be
terminated if they did not stay in line.''In light of our finding that the Respondent engaged in the above-described threats of discharge, we find it unnecessary to pass on the
allegation that Vieira threatened Hubbard with discharge in early
January 1990 before the drivers' meeting because such an additional
finding would be merely cumulative and would not affect the rem-
edy.United Charter Service, Inc. and John Hubbard.Case 20±CA±23397January 24, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn May 22, 1991, Administrative Law Judge JerroldH. Shapiro issued the attached decision. The General
Counsel filed exceptions and a supporting brief, and
the Respondent filed an answering brief.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions2only to the extent consistent with this Deci-sion and Order.We agree with the judge's finding that OperationsManager Vieira did not unlawfully threaten to fire em-
ployee John Mead and that the Respondent did not un-
lawfully suspend or discharge employee John Hubbard.
We do not agree, however, with the judge's finding
that the Respondent did not unlawfully create the im-
pression that its employees' protected, concerted activi-
ties were under surveillance by management. In deter-
mining whether a respondent has created an impression
of surveillance, the Board applies the following test:
whether employees would reasonably assume from thestatement in question that their union activities havebeen placed under surveillance. South Shore Hospital,229 NLRB 363 (1977); Schrementi Bros., Inc., 179NLRB 853 (1969). In the instant case, the judge cor-
rectly stated the test, but erred in its application to the
facts.In late January 1990, some of the Respondent's busdrivers held a meeting at a restaurant to discuss their
complaints against the Respondent. Employee Hubbard
suggested that the drivers form an organization and
confront the Respondent collectively. The other drivers
agreed to organize and to draft a petition seeking rec-
ognition of the ``Drivers Association'' by the Re-
spondent and setting forth certain job-related demands.
In late January or early February, after this driver's
meeting, Vieira was discussing scheduling with driver
John Mead when Hubbard walked into the office.
Vieira told Hubbard that he was tired of hearing the
drivers complain about the Company and that, based
upon what his many friends had told him, he knew the
drivers wanted more money and improved employment
benefits and were trying to organize some sort of com-
mittee or organization. Vieira further stated that the
drivers thought they ran the Company and would not
be happy until they bankrupted it, and that he intended
to get rid of each and every driver who gave him any
problems.In February, Vieira told driver Lopata that he knewthe drivers were trying to organize a drivers' associa-
tion and wanted a pay raise and other employment
benefits.On May 23, during Hubbard's termination hearing,Vieira told Hubbard that he had ``lots of friends'' and
knew about ``the meetings'' Hubbard had with drivers
trying to get ``a petition going.'' He also told Hubbard
that he had received a copy of the petition a long time
ago, and Vieira named some of the items that were
listed on the petition. Vieira stated that he knew the
drivers felt they had the right to have a say about what
went on at the Company and threatened Hubbard that
``every driver would be terminated if they did not get
in line.'' Vieira also told Hubbard that Vieira knew
about Hubbard's conversation with the drivers at Gold-
en Gate Park and that Hubbard had not spoken kindly
about Vieira and the Company.The judge found that these statements by Vieira didnot create the impression of surveillance of the drivers'
union activities. He reasoned that the drivers had not
made any effort to keep their activities a secret, and,
considering the small size of the Respondent's busi-
ness, it must have been clear to the drivers that the Re-
spondent would have acquired knowledge of their ac-
tivities by some legitimate means. The judge then
noted that Vieira's words did not indicate that his
knowledge came from other than a legitimate source
and concluded that Vieira's comments did not create 151UNITED CHARTER SERVICE3See American National Stores, 195 NLRB 127 (1972), enfd. 471F.2d 656 (8th Cir. 1972).4In fn. 5 of his decision, the judge noted that employee Freundhad told employee Asensio that Freund had shown Vieira a copy of
the petition. The judge's notation in this regard was based on
Asensio's testimony. Freund did not testify in this proceeding. This
uncorroborated hearsay testimony is insufficient to prove that Vieira
ever received a copy of the petition. Furthermore, the Respondent
has not established that Vieira's statements were based upon infor-
mation received through legitimate channels.5Emerson Electric Co., 287 NLRB 1065 (1988).6For the reasons discussed by the judge, Member Oviatt would af-firm the judge's dismissal of the impression-of-surveillance allega-
tion. Member Oviatt notes in particular that the judge specifically
found, relying on ``the record,'' that ``Hubbard and the other drivers
engaged in this [concerted] activity openly.'' Member Oviatt ob-
serves that the judge relied in part on this finding to conclude that
the employees would reasonably assume Vieira had been informed
of their activities through legitimate means.7The judge found that Vieira's comment to driver Asencio that heheard there was a petition circulating and he believed that Hubbard
was the instigator did not create the impression of surveillance. We
do not pass on this allegation since such an additional finding would
be merely cumulative and would not affect the remedy.an unlawful impression of surveillance. Contrary to thejudge, we find that all three of these statements would
reasonably cause employees to believe that their pro-
tected concerted activities were under surveillance by
the Respondent.The Board does not require employees to attempt tokeep their activities secret before an employer can be
found to have created an unlawful impression of sur-
veillance. Nor has the Board held that the smallness of
an employer's plant will preclude the finding that the
employer had created an impression of surveillance.
Further, the Board does not require that an employer's
words on their face reveal that the employer acquired
its knowledge of the employee's activities by unlawful
means.3The Respondent's employees did not engage in theirorganizational activities on the Respondent's premises.
Their meetings were held at a nearby restaurant. The
judge correctly found that the employees had con-
cluded among themselves that they probably could not
keep their activities a secret, but this does not establish
that they engaged in their activities openly. We there-
fore do not agree with our dissenting colleague's asser-
tion that the judge's statement that the employees' ac-
tivities were carried out openly provides a defense to
the impression-of-surveillance allegation. As fully set
forth above, the employees' activities were primarily
conducted off the Respondent's premises. Furthermore,
even if it were common knowledge that the employees
were attempting to organize, Vieira's comments went
beyond permissible limits. Not only did he tell the em-
ployees that he knew of their organizing efforts, he
also went into detail about the extent of the activities
and the specific topics they discussed at the meetings.
He did so, even though the Respondent did not explain
to the employees or show at the hearing that it ever
was voluntarily given or had lawfully obtained a copy
of the driver's petition.4Thus, Vieira's statements ontheir face reasonably suggested to the employees that
the Respondent was closely monitoring the degree and
extent of their organizing efforts and activities.5In ad-dition, the record contains no evidence to suggest that
Vieira had any legitimate basis for making the state-
ments, and in fact the two of those comments to Hub-
bard were also found to include unlawful threats. Ac-
cordingly, we find that all three of Vieira's statementscreated the impression that the employees' activitieswere under surveillance6and violated Section 8(a)(1)of the Act.7ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, United
Charter Service, Inc., San Francisco, California, its of-
ficers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Insert the following as paragraph 1(b) and renum-ber the present paragraph 1(b) as paragraph 1(c).``(b) Creating the impression that the employees'protected concerted activities are under surveillance.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organize
To form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten to discharge you for engag-ing in activities protected by Section 7 of the Act.WEWILLNOT
create the impression that your pro-tected concerted activities are under surveillance by
management. 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent's answer admits it is an employer engaged in com-merce within the meaning of Sec. 2(6) and (7) of the Act and admits
it meets the Board's applicable discretionary jurisdictional standard.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.UNITEDCHARTERSERVICE, INC.Donald R. Rendall, for the General Counsel.James F. Flanagan (Heller, Ehrman, White & McAuliffe), forthe Respondent.DECISIONSTATEMENTOFTHE
CASEJERROLDH. SHAPIRO, Administrative Law Judge. Thisproceeding, in which a hearing was held February 19±20,
1991, is based on an unfair labor practice charge and a first
amended charge filed by John Hubbard (Hubbard) on May
25 and July 3, 1990, respectively, and on a complaint issued
July 27, 1990, against United Charter Service, Inc. (Respond-
ent) on behalf of the General Counsel of the National Labor
Relations Board (Board) by the Board's Regional Director
for Region 20 alleging that Respondent has engaged in and
is engaging in unfair labor practices within the meaning of
Section 8(a)(1) and (3) of the National Labor Relations Act
(Act).The complaint, as amended at the start of the hearing, al-leges that the United Charter Service Drivers' Association
(Association) is, and at all times material has been, a labor
organization within the meaning of Section 2(5) of the Act
and further alleges that, in violation of Section 8(a)(1) of the
Act, Respondent, by its Operations Manager Arnold Vieira,
engaged in the following conduct: in January, February, and
May 1990 created an impression among Respondent's em-
ployees that their Association activities were being kept
under surveillance by Respondent; in January and February
1990, threatened employees with discharge because of their
Association and/or protected concerted activities; and, in
June 1990 threatened employees with the loss of their jobs
because of their Association and/or protected concerted ac-
tivities. The complaint also alleges that Respondent violated
Section 8(a)(1) and (3) of the Act by suspending Hubbard on
May 19, 1990, and discharging him on May 24, 1990, be-
cause of his Association and/or protected concerted activities.In its answer to the complaint Respondent admits it sus-pended and discharged Hubbard on the dates set forth in the
complaint, but denies engaging in any of the unfair labor
practices alleged in the complaint.1On the entire record, from my observation of the de-meanor of the witnesses, and having considered the General
Counsel's and Respondent's posthearing briefs, I make the
followingFINDINGSOF
FACTI. THEALLEGEDUNFAIRLABORPRACTICE
A. The Evidence1. The settingRespondent, a corporation, with its place of business inSan Francisco, California, owns and operates a fleet of tour
buses. Its customers are primarily tourists from Japan. Its
San Francisco facility consists of an office and an adjacent
yard, where it parks and maintains its buses.Respondent employs bus drivers, tour guides, office em-ployees, mechanics, and yard personnel. It employs approxi-
mately 20 full-time and, depending on the time of the year,
15 to 20 part-time employees. They are not represented by
a labor organization.Respondent's president, Takayuki Itakura, is responsiblefor the overall operation of the business. During the time ma-
terial there were three persons employed under his super-
vision, who were responsible for the day-to-day operation of
the business: Mimi Yamamoto, Arnold Vieira, and Wayne
Paradise. Yamamoto supervised the office personnel. Para-
dise supervised the mechanics. Vieira, Respondent's oper-
ations supervisor, supervised the bus drivers. Vieira had been
employed in that position since November 1989 and imme-
diately prior to that had been employed for over a year by
Respondent as a bus driver. In its answer to the complaint
Respondent admitted that at all times material Vieira was a
supervisor within the meaning of Section 2(11) of the Act
and an agent of Respondent within the meaning of Section
2(13) of the Act. I note that at the time of the hearing in
this proceeding Vieira was no longer in Respondent's em-
ploy having terminated his employment on December 31,
1990.During the time material the Respondent's bus driverswere governed by over 100 rules and regulations issued and
published by Respondent in a booklet which was distributed
to the bus drivers. Three of the rules, which are relevant to
this case, are as follows:30. It is understood that any misconduct or insubordina-tion with any dispatcher/officer/manager of this Com-
pany will result in suspension with hearing.39. It is expected that every employee will be neat andclean in appearance.....53. INSUBORDINATION: Disobedience of written orverbal orders of any Company supervisory person, vio-
lations of rules and general instructions or neglect of
duty will be considered insubordination and will be suf-
ficient cause for immediate suspension with hearing.One of the disputed issues herein is whether Respondent'sbus drivers were required to wear ties. Respondent's pub-
lished rule, supra, dealing with employee appearance doesnot mention this requirement. Respondent's President Itakura
and its dispatcher Roger Morris testified Respondent requires 153UNITED CHARTER SERVICE2Lopata's and Asencio's above-described testimony was not de-nied by Vieira, a witness for Respondent. Lopata's and Asencio's
testimonial demeanor was good when they gave this testimony.3The record reveals it is very important to Respondent that its busdrivers be on time for work when they are scheduled to transport
tourists to the airport, inasmuch as an important part of Respondent's
service is to make sure that their customers get to the airport on time
for their flights.its drivers to wear ties while performing their duties, exceptwhen they drive a tour bus to Yosemite.Morris was employed by Respondent ``in the office'' fromJanuary 1988 until November 1989, when he terminated his
employment. He was rehired in August 1990 as Respond-
ent's dispatcher. He testified that because he has been em-
ployed in Respondent's office, he was unable to testify
whether the bus drivers complied with Respondent's tie re-
quirement.The General Counsel presented evidence that while Re-spondent may have preferred its drivers to wear ties, it did
not require them to do so: John Hubbard and Zeno Lopata,
bus drivers, testified that during the time material some of
the drivers, including Hubbard, occasionally did not wear ties
while on duty; Lopata further testified that in April 1990 sev-
eral of the bus drivers, including himself, were informed by
Operations Supervisor Vieira that, ``he wanted the drivers to
look presentable and preferably wearing a coat, jacket and a
tie'' and also told them, ``he preferably would like to have
the pants and jackets match or have colors ... in gray, blue

or black''; Nick Asencio, a bus driver, testified that in June
1990, after having observed that several drivers had not been
wearing ties, he informed Vieira about this and asked, ``is
[the] policy now that we're not wearing ties,'' and Vieira an-
swered that he knew drivers were not wearing ties and in-
tended to issue a memo on the subjectÐno such memo
issued;2and, when Hubbard applied for his job in March1989, he was not wearing a tie, and Morris told him ``we'd
like for you to wear ties, but the main thing is to be neat.
What you have on right now is fine.''The sole evidence that Respondent ever informed its busdrivers that they were required to wear ties is: Itakura's testi-
mony that a few months after Hubbard's hire, in comple-
menting him on the bow tie he was wearing, Itakura men-
tioned to Hubbard, ``you know our company rule; we have
to wear the tie all of the time''; and, Morris' testimony that
it was his standard practice in interviewing applicants for
employment during 1988 and 1989 to inform them that Re-
spondent required its bus drivers to wear ties. I reject their
testimony because it was disputed by Hubbard whose testi-
monial demeanor was good when he testified about this sub-
ject, whereas the testimonial demeanor of Itakura and Morris
was not good when they gave their testimony.Based on the foregoing, in particular the poor testimonialdemeanor of Itakura and Morris when they testified Respond-
ent required its bus drivers to wear ties, and Respondent's
failure to have the drivers' immediate Supervisor Vieira cor-
roborate that testimony, I find, as the testimony of drivers
Hubbard, Lopata and Asencio shows, that during the time
material Respondent preferred that its bus drivers wore ties
and so informed them of this, but did not require that they
do so and that occasionally drivers, including Hubbard, did
not wear a tie while on duty and were not disciplined.The alleged discriminatee, Hubbard, was employed by Re-spondent for approximately 14 months, from March 1989
through May 1990. During his employment management had
no complaints about the manner in which he conducted him-
self with customers. Quite the opposite, management feltHubbard was ``very good'' with its customers and that theyliked him. However, prior to his suspension and discharge in
May 1990, during his last 12 months of employment, rep-
resentatives of Respondent spoke to him about his work per-
formance as follows:1. In approximately May or June 1989, when Hubbardtransported a group of tourists to the airport, he overlooked
one of the passenger's luggage which had been stored in a
side compartment. The tourist went to Hawaii and the tour-
ist's luggage remained on the bus. Subsequently, Respond-
ent's dispatcher told Hubbard he had forgotten to remove this
luggage from the bus and told him to remember that in Re-
spondent's buses, which were manufactured in Europe, that
luggage was stored in side compartments, unlike the Amer-
ican manufactured buses.2. During the first week in December 1989, in connectionwith a trip of several days to Los Angeles, Hubbard failed
to maintain a daily log of his mileage, and was informed by
Operations Supervisor Vieira that Respondent needed this
type of documentation for purposes of billing the client and
to comply with Department of Transportation requirements.
Hubbard, who prior to this had not been informed of this re-
quirement, stated that if this was company policy he would
comply with it even though it was his understanding that
Federal law did not require him to do this.3. On or about February 1, 1990, in backing up a bus,Hubbard hit a light post and dented the bumper. Vieira spoke
to him about this accident. He told Hubbard that Hubbard
was responsible for the damage done to the bus, even
though, as Hubbard had explained to Vieira, he had been fol-
lowing the directions of a parking lot attendant when he
backed the bus into the light post.4. On or about February 14, 1990, Hubbard, who, wasscheduled to drive a group of tourists to the airport, was late
for work and because of this another driver was assigned the
job of driving those tourists to the airport.3When Hubbardarrived for work, Vieira told him he was late and asked for
an explanation. Hubbard replied the bus he took from his
residence to work had been late that day and pointed out that
usually he arrived at the yard for work early.5. On or about February 3, 1990, Wayne Paradise, Re-spondent's shop foreman, informed Vieira he had observed
Hubbard drive a bus into a pile of Hubbard why, in parking
his bus, he had driven it into the tires. Hubbard replied he
did not know what Vieira was talking about, and when Hub-
bard and Vieira looked at the tires in question, there was no
sign that a bus had driven into them nor did the bus' bumper
show signs of having bumped into the tires.6. On March 8, 1990, in violation of company policy,Hubbard gave one of his friends a ride on the bus he was
driving. He was observed doing this by Respondent's Presi-
dent Itakura who reprimanded him for this, and Hubbard
apologized. Vieira also reprimanded him and Hubbard again
apologized and stated he would not engage in this conduct
again.7. Respondent forbids its drivers from driving buses onone of the streets adjacent to its yard, 18th Street, because 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Unless specified otherwise all dates hereinafter refer to the year1990.this street is a residential street whose residents have com-plained about the noise of the Company's buses. On March
31, 1990, in violation of this policy, Hubbard used 18th
Street to drive a bus to its destination. Later that day, Vieira
asked him why he had done this in violation of Respondent's
policy. Hubbard in effect replied it was more convenient to
use 18th Street, than to take another route. Vieira suspended
him from work for 3 days because he had violated Respond-
ent's policy by driving his bus on 18th Street.2. Respondent's bus drivers talk about improving theirterms and conditions of employment and about formingan association of employees for the purpose ofpersuading respondent to remedy their grievances andto improve their terms and conditions of employmentDuring the spring of 1989 some of Respondent's bus driv-ers complained to one another about being required by Re-
spondent to come to Respondent's office, when they were
not scheduled to work, in order to attend employee meetings
and training sessions, for which they were not paid to attend.
Hubbard, one of the complaining drivers, told the other com-
plainants that this was a common gripe in the industry and
that their complaints would never be remedied because bus
drivers thought of themselves as independent agents and did
not organize and that the employers in the industry took ad-
vantage of this.Later in 1989 several of the drivers, including Hubbard,complained to one another about the fact that while therewas a lack of work for them due to the October 1989 earth-
quake, that Operations Supervisor Vieira and Mechanics Su-
pervisor Paradise were driving buses, even though Respond-
ent had no work for its bus drivers. Hubbard told the other
complaining drivers that the only way they could remedy
their employment grievances was by organizing so that they
spoke as one voice about the issues which affected all of
them. He also stated that if they were unwilling to organize,
then they had no right to complain because whatever they
got from Respondent they deserved.Subsequently, prior to the drivers' January 1990 meeting,infra, bus drivers Hubbard, Lopata and Mead distributed
NLRB published pamphlets to Respondent's drivers, which
Lopata had obtained from the Board's Regional Office. The
pamphlets informed the drivers, among other things, of their
legal right to organize a union.In about the third week of January 19904and again inearly February, between 10 and 12 of Respondent's bus driv-
ers met at a restaurant located in the neighborhood of Re-
spondent's office and discussed their employment grievances.
All of the drivers who attended participated equally in the
discussion and no one was designated as a spokesperson.
However, bus drivers Hubbard, Mead, and Lopata were more
outspoken than others.During their January meeting the drivers discussed theiremployment grievances and stated what they wanted in the
way of improved terms and conditions of employment. Hub-
bard told them they would not succeed as individuals in per-
suading Respondent to remedy their grievances or to improve
their working conditions, but would have to form an organi-
zation and confront Respondent collectively. The other driv-ers agreed and also agreed to deal with Respondent throughan association of employees which would be named the
United Charter Service Drivers' Association, which would be
open to all of the Company's employees.During the January meeting, as the individual drivers listedthe various improvements in the terms and conditions of em-
ployment that they wanted, one of the drivers, Mead, wrote
them down. Hubbard agreed to take the list that Mead had
complied and type it up in the form of a petition which the
drivers agreed would then be resubmitted to them for ap-
proval, and after being approved would be submitted to all
of the Respondent's employees (drivers and nondrivers) for
their signatures and then submitted to Respondent's manage-
ment.Following the above-described January drivers' meeting,Hubbard drafted a petition, which read as follows:We, the Drivers Association, hereby request the fol-lowing be agreed to by management of United Charter
Service:Management of said company will recognize theDrivers' Association and agree not to make any signifi-
cant changes regarding the following until an agreement
between the Drivers' Association and management can
be agreed on.(A) Policy and implementation of the hiring of full-time drivers thus ensuring that year-round drivers are
given the maximum amount of hours available(B) Any significant changing of Policies affectingDrivers which will give drivers the opportunity to con-
sult and to be consulted in matters that directly affect
them in the course of performing their duties.(C) Assignment of Coaches should be made by se-niority.(D) Van Drivers are to be given first preference toupgrade when a bus driver position becomes available.(E) Management to raise minimum pay scale to$10.00 per hour for bus and van drivers and mileage
pay to $.35 per mile. This would also allow for yearly
cost of living increases closely following the rate of in-
flation.(F) Management to pay baggage pay equal to onehour pay on any job where baggage is handled by driv-
er since clients are charged for these services(G) Management to pay ``chaining Fee'' equal toone hour pay on any job which, due to its scheduling
or route, requires driver to ``chain up'' the vehicle(H) Except in the case of a time period in excess offour hours from the drop time to the next YARD time,
management to pay hourly wages starting from first
yard time lasting until driver leaves vehicle in yard.(I) Bidding process to remain as stands with defini-tion of terms as follows:(1) Available Drivers: all drivers who are not ``inthe book'' for a day off or who are not available due
to an arranged sick leave or who are not already as-signed to an on the road job(J) Management to pay sick leave up to seven daysper year for all drivers who have been with the com-
pany for at least six months. Sick Leave will be broken
down as follows: one half day a month with an extra
day given on the one-year anniversary of driver 155UNITED CHARTER SERVICE5I note that shortly before the drivers' meeting held in February,apparently after Hubbard had distributed copies of the petition to the
drivers, Freund told driver Asencio that Freund had shown a copy
of the petition to Vieira.6The description of this conversation is based on Hubbard's testi-mony. Vieira testified it was in late February or early March when
he drove Hubbard home, gave a completely different account of the
conversation, and denied making the above-described remarks attrib-
uted to him by Hubbard. I credited Hubbard's testimony because his
testimonial demeanor was good when he testified about this con-
versation, whereas Vieira's was poor.(K) Management to provide vacation pay up to sevendays a year broken down as one half day a month with
an extra day being given on the one-year anniversary
of driver(L) Management to be prohibited from doing thedrivers' work except in the following circumstances:(1) Driving a shift for which the regularly sched-uled driver is too late to be on time for his/her spot
time or due to other unforeseen extraneous cir-
cumstances which incapacitates the driver from com-
pleting his/her job(2) A situation where there are not enough avail-able drivers to cover all shifts(M) Management to continue payment of four hourminimum pay for any official function (including man-
datory meetings)(N) Over-Road rotation to remain as is. In the caseof special equipment requests, driver in line for job
should be given the option to switch vehicles as long
as the equipment is available. In the case of Driver re-
quests, requested driver should be given first option and
if he/she is not able to comply, the job should return
to the original rotation(O) Management to advance cash needed for ex-penses on any job requiring travel outside a one hun-
dred air mile radius of base or requiring driver to spend
one or more nights on the road(P) Drivers reserve the right to comment, review andapprove any contract to be signed between management
and drivers(Q) Management will establish a review board com-prised of management and drivers with the intent of
properly and fairly reviewing any matters concerning a
drivers' performance of his/her duties, i.e., accidents,
client complaints that could result in company dis-
cipline and/or termination of employmentDuring the latter part of January or early February Hub-bard distributed this petition to the approximately 12 drivers
who attended the January meeting and to the four yard em-
ployees who cleaned Respondent's buses.During the drivers' second meeting, which was held inFebruary, Hubbard asked if they wanted to make any
changes in the petition he had drafted. They agreed that the
wording of the petition should remain as it was. They also
agreed that all of Respondent's employees would be solicited
to sign the petition and that it would then be formally pre-
sented to Respondent's president Itakura and if he did not
agree to the items set forth in the petition, the drivers would
cease work and strike. In addition, the drivers agreed that
Vieira must have been aware of what they were doing inas-
much as they felt there was no way that such information
could be kept from the office and agreed that if Respondent
attempted to discharge any one of the drivers, after the driv-
ers commenced their organization campaign, that they would
all refuse to work.Subsequent to the February drivers' meeting, most of thedrivers lost their enthusiasm about forming the Association
and submitting the above-described petition to Respondent.
As a result the drivers and other employees were never solic-
ited to sign the petition and it was not signed by a singleemployee and was never formally submitted to Respondent'spresident, and the Drivers' Association was never formed. Itwas apparently due to this lack of employee interest that a
meeting scheduled to be held at Hubbard's home in April
was never held. Also, in an unsuccessful attempt to generate
employee support for the petition, Hubbard and Lopata, in
late March or early April, distributed a pamphlet published
by the NLRB which, among other things, indicated to the
employees that they were legally entitled to form a labor or-
ganization without fear of reprisals by their employers.During the first week of May drivers Hubbard, Horton,and Freund, who were joined later by driver Ivanish, while
at the Golden Gate Park parking area waiting for a group of
tourists to return to their buses, had the following conversa-
tion. Freund stated Vieira had told him he knew the employ-
ees had organized, and drafted a petition and that he had re-
ceived a copy of the petition.5Freund also told them thatsince Operations Supervisor Vieira knew about the petition,
Freund feared that President Itakura also knew about it and
expressed concern that management would get rid of the em-
ployees if they continued with their efforts concerning the
petition. Horton expressed his concern that Respondent
would abolish its system of seniority. Ivanish, when he
joined the group, stated he wanted to add another item to the
petition in order to remedy what he considered to be a sig-
nificant employee grievance. Hubbard told them that every-
thing that had been stated by Freund, Horton, and Ivanish,
provided even more reason for the employees to realize that
the only way they could remedy their grievances was by
joining together collectively and that as long as they failed
to do this the existing state of affairs would continue.3. Vieira's comments about the drivers' grievances andabout their effort to improve their terms andconditionsof employment
In January, about 1 or 2 weeks prior to the Drivers' Janu-ary meeting, while riding home with Vieira after work, Hub-
bard was told by Vieira that he had been hearing complaints
from drivers that they were upset about the fact that Vieira
and Paradise had been driving the buses. Vieira declared that
while many of the drivers felt they ran the Company, it was
Vieira and Itakura who ran the Company. Vieira also told
Hubbard that there were drivers who were demanding wage
increases, improved health benefits and better hotel accom-
modations. Vieira stated those drivers would not be happyuntil they ran the Company into the ground, however, Vieira
further stated, ``as long as [Vieira] was sitting behind the
desk that was not going to happen, and [Vieira] would see
that every one of them were gone, first.''6It is undisputedthat from the day Vieira assumed his position of operations
supervisor in November 1989, continuously through at least
May 1990, Vieira would comment out loud in the Compa- 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Based on Hubbard's testimony (Tr. pp. 187±188) which was notdenied by Vieira.8The above-description of Vieira's late January or early Februaryoffice conversation with Hubbard is based on Hubbard's
uncontradicted testimony. Hubbard's testimonial demeanor, when he
gave this testimony, was good. Vieira was not questioned about the
conversation.9Based on Asencio's testimony. Vieira denied making the remarksattributed to him. Asencio's testimonial demeanor was good, where-
as Vieira's was poor, when they testified about this matter.10The above description of Itakura's conversation with Barahonais based on the undenied testimony of Barahona, whose testimonial
demeanor was good.11The above description of Lopata's February conversation withVieira is based on Lopata's testimony. Vieira admits the conversa-
tion occurred. However, he testified he did not tell Lopata he
thought there was a ``conspiracy'' against him or that he knew of
a group called the Drivers' Association. He also testified that the
topic of an employee group or association never came up during this
conversation. I credited Lopata's testimony because his testimonial
demeanor was good, whereas Vieira's was poor.ny's office and yard, in the presence of employees, as fol-lows: ``[the drivers] are still making demands or trying to
make demands''; ``drivers are being too demanding''; ``the
drivers think they're running the company ... and we're

going to be getting rid of them''; or, ``the drivers were try-
ing to run the place and I won't let that happen.''7In late January or early February, after the first drivers'meeting, Hubbard entered the office when driver Mead was
arguing with Vieira about the way in which the drivers were
being scheduled. As Hubbard entered, Mead finished his ar-
gument with Vieira, but remained when Vieira commenced
his conversation with Hubbard, and left while they were still
talking. Vieira began his conversation with Hubbard by re-
marking that he was tired of hearing the drivers complain
about the Company. Vieira told Hubbard he had many
friends ``out there'' who kept him informed about what was
going on and that he knew the drivers were trying to orga-
nize some sort of a committee and knew there were drivers
who were upset because Vieira and Paradise had been driv-
ing the buses, and knew that there were drivers who wanted
more money, baggage pay, better medical benefits, better
hotel accommodations, and who were making other out-
rageous demands, and were forming some sort of an organi-
zation. Vieira stated that those drivers would not be happy
until they ran the Company into bankruptcy, that they
thought they ran the Company but Itakura had given him full
responsibility and control and Vieira intended to get rid of
each and every driver that gave him any problems.Hubbard responded to Vieira's remarks by stating that hethought the drivers collectively had the same right to submit
their grievances to Respondent for better wages and benefits
as Respondent's owner had the right to set his own agenda
and to maximize his profits. Hubbard also stated that since
Vieira had been a driver with the same grievances as the cur-
rent drivers, that Hubbard did not understand why Vieira did
not understand their grievances, and that he thought Re-
spondent should deal with the employees uniformly and that
Respondent could do this by forming a drivers' review board
composed of employer and employee representatives. Hub-
bard warned Vieira that until Respondent formed such a re-
view board that what Vieira had complained about would
continue, ``because it was built into the system.''8In early or mid-May driver Nick Asencio was seated in theCompany's office, approximately 15 feet from where Vieira
was seated, when he overheard Vieira comment to another
driver, who was turning in some paperwork, that he had
heard there was a ``petition'' going around and felt that Hub-
bard was the ``instigator.''94. Itakura's conversation with BarahonaRespondent's president Itakura when asked if it was truethat he preferred to operate his business without a union, tes-tified ``I don't mind even union or not.'' This testimony isbelied by what he stated to Respondent's bus driver Richard
Barahona, when he interviewed him for his job. In October
1989 when Itakura interviewed Barahona for his job with
Respondent, Barahona informed Itakura he had previously
been employed by the Gray Line bus company. Itakura re-
marked that a union represented the employees employed by
Gray Line. Barahona stated that he had been employed by
Gray Line only for his probationary period, so he had never
joined the union. Itakura responded, ``we don't want unions,
we're a family business.'' Barahona answered, he never had
any experience with a union and did not know if they were
good or bad.105. Vieira's conversation with LopataIn February Zeno Lopata, one of Respondent's bus drivers,spoke with Operations Supervisor Vieira in the Company's
office. Initially their conversation concerned a dispute be-
tween bus driver Mead and Vieira about the time of day
Vieira had told Mead to show up for work on a certain day.
Lopata took Mead's side and accused Vieira of giving Mead
the wrong show up time. Vieira denied he had done this and
stated Mead and Lopata were lying and that the drivers were
``running a conspiracy against [him]'' and were ``trying to
get him in trouble.'' He also told Lopata that he knew the
drivers were trying to organize the Drivers' Association,
which he stated was a very hard thing for them to do be-
cause of the difficulty in keeping the drivers together. Vieira
also stated he knew the drivers wanted a pay raise and extra
pay for handling luggage and mentioned a couple of the
other items which, as described supra, had been set out in
the petition drafted by the drivers. Lopata replied he knew
it was hard to keep the drivers together in an organization,
but they would try.During this conversation Vieira commented that Mead wason ``thin ice'' and stated that Mead, who was number one
on the seniority list, had a lot to loose, and that Lopata, who
was number two on the seniority list, had a lot to gain.Also during this conversation, Lopata brought up the sub-ject of a letter of suspension which Vieira had previously
issued to him in connection with his December 1989 suspen-
sion from work. Vieira told Lopata that this letter had been
on file ever since the first day of Lopata's suspension.
Lopata disputed this and called Vieira a ``liar.'' It is undis-
puted that there was no one else in the office during this
conversation.11Lopata was not disciplined for calling Vieiraa liar.6. Mead's argument with VieiraJon Mead was employed by Respondent as a bus driversfrom August 1987 until March 15, 1990, when he was dis- 157UNITED CHARTER SERVICE12Asencio also places drivers Bill Silva as being present at thedispatch desk on May 19 during the time material. However, neither
Hubbard, Vieira, nor Kase placed him there.13Although never told by supervision that he was required to weara tie, Asencio, during his employment with Respondent, usually
wore a tie by choice.charged. In February, on a date not specified in the record,Vieira told Mead to report for work the next day at 8:45 a.m.
The next day at approximately 7:30 a.m. dispatcher Bob
Cerro telephoned Mead and told him he should have been at
work at 7:30 a.m. Later that morning Mead complained to
Vieira he had gotten to work late that day because Vieira,
the day before, had told him to be at work at 8:45 a.m.
Vieira denied this and stated he had told him to be at work
at 7:30 a.m. Mead walked over to the radio used by the dis-
patcher to communicate with the drivers. Mead, using the
radio, spoke to driver John Asencio, who Mead believed had
heard Vieira instruct him to be at work at 8:45 a.m. Asencio
acknowledged having heard Vieira tell Mead to be at work
at 8:45 a.m. and stated that several of the other drivers also
had heard Vieira say this. Vieira yelled for Mead to leave
the office and stated that Mead and the other drivers had
started a ``conspiracy'' to get him fired and stated the drivers
had planned ``this little thing'' to get him into trouble and
get him fired. Mead responded by stating the drivers did not
have to do anything to get him fired, because Vieira was stu-
pid enough to get himself fired. Vieira yelled that Mead
should leave the office and threatened to get him fired for
his conduct. As Mead left the area, on the way to the coffee
machine, Mead declared under his breath, ``fuck you,
Arnie.'' Vieira stated, ``I heard that'' and accused Mead of
being insubordinate and told him to leave the office, which
he did. There is no evidence that this episode was witnessed
or overheard by any of Respondent's other employees. Mead
was not disciplined for engaging in this conduct. Nor was he
ever spoken to about this conduct by management prior to
mid-March, when he was discharged.7. Hubbard's suspension and dischargeOn May 19 Hubbard drove a group of geologists to theSanta Cruz Mountains for the day and on that occasion was
dressed in denim slacks and a polo shirt. A month before,
when he had taken the same group on this tour, he had worn
slacks and a sports shirt and had been told by the groups'
leader that he should wear jeans or something more com-
fortable, so that he could join the group in their hike through
the hills the next time he took them on this tour.On May 19, at 7 a.m. immediately before leaving theCompany's yard with his bus, it is undisputed that Hubbard
spoke with Vieira for approximately 5 minutes, at which
time he received the paperwork for the trip and received di-
rections on how to get to the location in San Jose, California,
where he had been instructed to pick up the group he was
taking to the Santa Cruz Mountains. It is also undisputed that
Vieira said nothing to him about the way he was dressed.On May 19, at the end of the workday, Vieira was sittingin the office at the desk used to dispatch Respondent's bus
drivers and was preparing to dispatch the drivers to the next
day's assignments. More specifically, he was reviewing the
scheduled trips for the next day with the object of deter-
mining which of the bus drivers would be assigned to those
trips, and after making that decision intended to telephone
the drivers, who were waiting at their homes for him to call.
Present at the desk were drivers John Hubbard, NickAsencio, and Shin Kase, all of whom remained therethroughout Hubbard's argument with Vieira.12When Hubbard came to the dispatch desk on May 19Asencio and Kase were already there. Vieira asked him how
his trip had gone that day. Hubbard told him that while it
had gone well that he had gotten dirty walking through the
mud. Asencio asked if he had gone to Yosemite National
Park. Hubbard answered he had gone to the Santa Cruz
Mountains. Asencio asked why he was not wearing a tie?13Hubbard replied he did not always wear a tie and that on this
particular day the person in charge of the group he was driv-
ing had told him to dress very casual for the trip. Vieira at
this point asked, ``since when do you not wear a tie?'' Hub-
bard answered that during his employment with Respondent
there had been many occasions when he had not worn a tie.
Vieira asked, ``who are you to change company policy?''
Hubbard stated he did not understand what Vieira was talk-
ing about because no one had ever questioned how he had
dressed since he began work for the Company, and pointed
out that when he had spoken to Vieira earlier that day at 7
a.m., he had been dressed exactly like he was now and that
Vieira had not commented on his casual dress. Vieira stated
that Hubbard was violating company policy. Hubbard stated
he did not realize there was such a policy. Vieira then stated
that he did not want to continue with this conversation be-
cause he wanted to finish the dispatching. Hubbard replied
that since Vieira had raised the issue, Hubbard wanted to get
it resolved right then and there, and continued to question
Vieira about Respondent's alleged policy of requiring drivers
to wear ties. Vieira told Hubbard to ``shut up'' because he
had to finish dispatching and told Hubbard he would discuss
the matter with him later, and warned Hubbard that if he did
not shut up and let him finish with the dispatching, that Hub-
bard would be suspended for 3 days. Hubbard responded by
stating, he was not ``a child'' and told Vieira not to speak
to him in that manner, and stated he wanted to discuss the
issue of Respondent's dress policy now and, in saying this,
pounded the desk with his fist. Vieira responded by stating
he did not want to discuss the matter any further and told
Hubbard he was suspended for 3 days. Hubbard continued to
insist that Vieira discuss the issue of Respondent's dress pol-
icy with him right there and then, so that they could resolve
the matter. Vieira stated he did not want to take anymore
time to discuss the matter right then because he was busy
dispatching. Hubbard, who, had been standing aside of
Vieira's desk, reached over to a vacant chair, picked up the
chair and set it down aside of the dispatch desk and, in doing
so, accidently hit the side of the desk with the chair, which
made a noise. Hubbard sat down and told Vieira he intended
to sit there and wait until Vieira had finished dispatching and
that before he left he wanted to resolve the matter that they
had been discussing. Vieira sat for a moment and said noth-
ing and then, in the presence of the drivers, telephoned Presi-
dent Itakura and told him Hubbard was causing a commotion
in the office, that he was disrupting the office and would not
let Vieira do his job, and that Vieira wanted to terminate 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14The record (Tr. p. 387) establishes that Respondent holds a ter-mination hearing when someone in supervision or management con-
cludes that because of the nature of an employee's misconduct, that
absent some sort of excuse or justification, the employee will be dis-
charged.him, and asked that a termination hearing be scheduled forthe next week. He then hung up the phone and told Hubbard
he had been fired and that Vieira would telephone him and
set a date for the termination hearing.Hubbard and Asencio for the General Counsel and Vieiraand Kase for the Respondent testified about the above-de-
scribed May 19 confrontation between Hubbard and Vieira.
Hubbard, Asencio and Vieira testified at length about what
occurred, whereas Kase's testimony was abbreviated. The
above description is for the most part based on Hubbard's
and Asencio's testimony, because in general they appeared to
be sincere witnesses whose testimonial demeanor was good,
whereas Vieira seemed to be an insincere witness whose tes-
timonial demeanor generally was poor. However, I rejected
Hubbard's and Asencio's testimony that Hubbard did not
raise his voice and did not hit the desk with his fist. Instead,
I credited Vieira's testimony on these disputed matters inas-
much as his testimony in this respect was corroborated by
Kase's, whose testimonial demeanor was good when he gave
this testimony, whereas the testimonial demeanor of Hubbard
and Asencio while good generally was not so good when
they testified about these two disputed matters.On May 21, at Hubbard's request, President Itakura metwith him at Respondent's office. Hubbard told Itakura that
Office Manager Yamamoto had told him that he had been
accused of pounding on the desk, yelling in the office and
throwing furniture around the office on May 19. Hubbard
stated he had not done any of those things. He also told
Itakura that drivers Asencio and Kase had witnessed the en-
tire incident and asked that Itakura speak to them. Itakura
stated that bus driver Bill Silva claimed that Hubbard had
pounded on the desk and thrown furniture. Hubbard stated he
did not recall Silva being present and asked that Itakura give
him a fair review. Itakura stated there was a conflict about
what happened on May 19 between Hubbard and Vieira and
that Itakura intended to interview Kase and Asencio.During Hubbard's May 21 meeting with Itakura, Hubbardalso told Itakura that during the 14 months of his employ-
ment with Respondent, he had not worn a tie dozens of times
while at work and had never tried to conceal this. Itakura re-
plied that he had not been aware of this. Hubbard responded
by stating he had not worn a tie 2 weeks previously when
Itakura was on his bus as a tour guide, and that Itakura had
never said anything to him about his failure to wear a tie and
that no one had ever told him it was company policy for the
drivers to wear ties. Itakura told Hubbard he did not remem-
ber ever observing him at work without a tie.On May 22 Respondent's Office Manager Yamamoto tele-phoned Hubbard at home and told him that the next day
there would be a hearing concerning his case. She told Hub-
bard that present at the hearing would be Operations Super-
visor Vieira, Mechanics' Supervisor Paradise, and President
Itakura. Hubbard asked why Paradise, whom he described as
Itakura's right hand man, would be present, and asked that
drivers Asencio and Kase be present, since he explained that
they had witnessed the entire ``altercation'' between himself
and Vieira. Yamamoto stated that their presence was unnec-
essary because Itakura had spoken to them and that Kase
would be out of town.On May 23, as scheduled, Hubbard met with Itakura,Vieira and Paradise. The meeting was held at Respondent's
yard in one of its buses. The meeting began with Vieirahanding Hubbard a letter dated May 22, signed by Vieira,which read as follows:U.C.S. HEARING1746 18TH. ST.
SAN FRANCISCO, CA. 94107RE: JOHN HUBBARDTERMINATIONYOU ARE CHARGED WITH INSUBORDINA-TION WHICH OCCURRED ON MAY 19 1990. YOU
WERE IN VIOLATION WHEN YOU WERE TOLD
BY OPERATION SUPERVISOR MR. VIEIRA
THREE TIMES THAT THE BRIEF DISCUSSION ON
YOUR NON COMPLIANCE TO COMPANY TIE
REGULATION WOULD BE DISCUSSED LATER.
YOU WERE ALSO TOLD TO LEAVE THE OFFICE
FROM MR. VIEIRA WAS AMIDST HIS DISPATCH
DUTIES AND THAT HE WAS NOT GOING TO RE-
LINQUISH ANY MORE TIME TO THIS MATTER
ON HAND AT THAT TIME.YOUR BLATANT REFUSAL TO AUTHORITYAND RULES ARE OF FURTHER CONCERN TO
THIS COMPANY AND A REFLECTION OF POOR
CONDUCT.THE FOLLOWING LIST REFLECT A UP TODATE RECORD OF YOUR INFRACTIONS FOR
THE PAST 12 MONTHS.1. FEDERAL D.O.T. LOG VIOLATION & COM-PANY INFRACTION 12/3/'89 TO 12/8/'892. BACKING ACCIDENT 2/1/'90 [CHARGEABLE]
3. UNAUTHORIZED TRANSPORTATION OF APASSENGER 3/8/'904. DEMONSTRATED LACK OF CONCERN TOCOMPANY PROPERTY 2/3/'905. VIOLATION OF COMPANY ROUTE 3/31'90[3DAY SUSPENSION]
6. LATE FOR WORK 2/15/'90
7. RETURNED FROM LOS ANGELES WITHPASSENGER LUGGAGETHE RECORDING OF THE PREVIOUS 7 VIOLA-TIONS IN A PERIOD OF SIX MONTHS AND THE
ATTITUDE REFLECTED ON THE PRIMARY
CHARGE OF INSUBORDINATION SHALL DEEM
THIS TERMINATION HEARING.Attached to the termination hearing letter were six hand-written file memos, written by Vieira, concerning infractions
``1'' through ``6'' set forth in the letter.Vieira explained to Hubbard that the reason for the hearingwas that Respondent wanted to give him a fair chance to
present his case and Paradise was present to add some objec-
tivity, since he was not involved.14Vieira stated he knewHubbard had asked that Nick Asencio and Shin Kase be
present as witnesses, but since Itakura had interviewed them
and because Kase was out of town, they felt it was unneces- 159UNITED CHARTER SERVICEsary for them to be present. Vieira asked if Hubbard had anyother witnesses, and Hubbard stated ``no.''Hubbard reviewed the termination hearing letter, and theattachments to the letter, and Vieira asked him to give his
response to the letter. Hubbard answered that after reading
the letter he wondered why he was still employed and stated
he had never seen any of the attached ``write ups'' or given
a chance to respond to them. Vieira stated they were not
``write ups,'' but were ``company notes'' and explained Re-
spondent had the right to keep notes concerning their em-
ployees and to place those notes in the employees' personnel
files. Vieira then went on to describe his version of what oc-
curred on May 19. He stated he had only asked Hubbard
why Hubbard was not wearing a tie and Hubbard had
pounded on the desk and disrupted the office and was out
of control. Hubbard denied this is what took place. Vieira
stated that driver Silva had verified that Hubbard had con-
ducted himself as described by Vieira. Hubbard stated he did
not know that Silva had been present on May 19 in the of-
fice and asked if Asencio and Kase had verified Vieira's
version of what occurred. Vieira answered he did not know
because Itakura had spoken to them. Itakura acknowledged
he had spoken to them, but did not say what they had told
him.Vieira and Paradise told Hubbard that Respondent couldhave fired him previously for all of the infractions set forth
in the termination hearing letter. Hubbard disputed this. He
stated he had a good work record and did not understand
why he had been unable to satisfy Vieira, Itakura, and Para-
dise. He argued that usually if an employee was not doing
his job satisfactorily it was not kept a secret from the em-
ployee. Hubbard asked how many times clients had com-
plained about him during his 14 months of employment.
Vieira replied, ``none.'' Hubbard replied by stating it was in-
teresting that in the time he had been employed he had been
to able to satisfy everyone except Itakura, Paradise, and
Vieira.Paradise stated that many of the drivers felt that sinceItakura had new buses that he was very rich and they had
the right to ask him for more money and better health bene-
fits. Paradise stated that those drivers were being selfish be-
cause they did not realize that ``this is a family operation''
and that all of the employees had to look out for each other.
Paradise asked when was the last time Hubbard, during one
of his days off, had come to the Company's yard to work.
Hubbard replied he had never done this because it was not
a part of his job.Also during the May 23 meeting, while Itakura waspresent, Vieira stated that ``we knew about the meetings you
have had with drivers trying to get a petition going,'' and
told Hubbard that, ``we think this is a good idea for the driv-
ers to get together, to try to be concerned about their
wages,'' and stated he did not want Hubbard to feel Re-
spondent was holding this against him. Vieira also stated,
``we also knew about a conversation you had with the driv-
ers at Golden Gate park where you were not speaking kindly
of the company or me and I want you to know that we are
not holding that against you.''Hubbard asked Itakura what Itakura's impression was ofhis work performance. Itakura stated he could not answer
that question right then, but would have to talk to Vieira and
Paradise in private and would get back to him. Itakura at thispoint left, leaving Hubbard in the bus with Paradise andVieira.After Itakura left, Vieira told Hubbard that Vieira had``lots of friends'' and knew about ``the meetings'' and knew
about the ``document'' and had received a copy of the ``doc-
ument'' a long time ago and named some of the items which
were listed on the petition drafted by the bus drivers, supra.
Vieira stated he knew the following: that the drivers wanted
to be paid for baggage handling; that there were drivers who
wanted more money and wanted to be paid for all of the
hours they worked; that there were drivers who were com-
plaining about the seniority system; that drivers were mad
because Vieira and Paradise had been driving buses; and,
that he knew the drivers felt they had the right to have a say
about what went on. However, with respect to the drivers'
desire to have a say about what went on at Respondent,
Vieira told Hubbard that that would never happen and
warned, ``every driver would be terminated if they did not
get in line.''The May 23 meeting ended with Vieira stating that theywanted to be fair and did not want to hold Hubbard respon-
sible for the behavior of other, more senior drivers, who, for
their own selfish reasons, were complaining. Vieira stated
that perhaps Hubbard had been misled into participating with
them in some sort of organizing against Itakura. Hubbard as-
sured Vieira this was not the case. He explained to Vieira
that he was concerned about the general issues that affected
all of the employees. Vieira told him they would make a de-
cision and get back to him.Hubbard, Vieira and Itakura testified about the May 23meeting. The above description of the meeting is based, for
the most part, on Hubbard's testimony. I reject Vieira's and
Itakura's testimony that nothing was said about the Drivers'
Association or about the drivers' petition or about employee
meetings. I also reject Itakura's testimony that Vieira started
the hearing by asking if Hubbard wanted to bring any wit-
nesses to the hearing and that Hubbard answered by simply
stating he did not have anyone to bring to the hearing. I
credited Hubbard's disputed testimony about this meeting
and his other undisputed testimony about the meeting, be-
cause his testimonial demeanor, which in general was good,
was better than the testimonial demeanor of either Itakura or
Vieira, which was generally not good. I did not, however,
credit Hubbard's testimony given for the first time during re-
buttal, that when the numbered infractions set forth in the
termination hearing letter were brought up at the meeting that
he verbally answered each one of them. During his detailed
testimony about the meeting given during direct and cross-
examination, Hubbard omitted this testimony and when he so
testified during rebuttal examination did not seem to be sin-
cere. It is also significant that he failed to describe how he
responded at the meeting to any one of the alleged infrac-
tions.Following the May 23 meeting Vieira recommended toItakura that Hubbard be suspended for 10 days and placed
on probation for 90 days. Itakura accepted the recommenda-
tion, even though, as he indicated to Vieira, he thought Hub-
bard should be terminated.Vieira testified that his main reason for recommending theabove punishment, rather than termination, was that Hubbard
was very good with clients and the clients liked him, but on
the other hand Vieira felt some disciplinary action was war- 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15The complaint also alleges that in early June 1990 Respondentthreatened employees with loss of jobs because of their Association
an/or protected concerted activities, thereby violating Sec. 8(a)(1) of
the Act. Counsel for the General Counsel in his posthearing brief has
not pointed to evidence which supports this allegation and my re-
view of the record fails to undercover such evidence. Accordingly,
I shall recommend the dismissal of this allegation for lack of evi-
dence.ranted so that the other employees would understand the seri-ousness of Hubbard's offense, namely that Vieira would not
tolerate gross insubordination. Vieira also testified that the
infractions ``1'' through ``7,'' set forth in the termination
hearing letter, had no bearing on his decision and further tes-tified that absent Hubbard's insubordination on May 19,
Vieira would not have recommended he be suspended and
placed on probation.On May 24 Vieira telephoned Hubbard and told himItakura and Paradise had already made their decision, but the
committee's decision was being held up because he had not
made his decision. Vieira stated it was his opinion that the
numbered list of infractions set forth in the termination hear-
ing letter issued to Hubbard were not serious because of the
fact Hubbard had never repeated any of the infractions after
they had been called to his attention. Vieira also stated he
knew Hubbard had made derogatory remarks to drivers about
Vieira and Respondent at the Golden Gate park, but did not
hold those remarks against him and that was not involved in
the decision to punish him for his misconduct. Vieira re-
marked that it was his policy to save the job of a good driver
and that Hubbard had done a good job for Respondent, and
that Respondent's customers were all very pleased with him.
On the other hand, Vieira stated that the nature of Hubbard's
insubordination was so severe that it was something Vieira
could not tolerate and he felt it was necessary to make an
example of Hubbard because of this. Vieira stated he was
thinking of giving Hubbard a 10-day suspension with a 90-
day probationary period, and asked how Hubbard felt about
that.The above description of Vieira's May 24 conversationwith Hubbard is based on Hubbard's testimony which was
not disputed by Vieira. The only part of this conversation in
dispute is Hubbard's answer when Vieira told him that he
was considering punishing him for his insubordination with
a 10-day suspension and a 90-day probationary period. Hub-
bard testified he replied by telling Vieira that he felt the pun-
ishment was too severe, but that it was Respondent's deci-
sion to make and he would accept the punishment, and
Vieira told him he would get back to him. Vieira, on the
other hand, testified that when he told Hubbard he was con-
sidering suspending him and placing him on probation for
his insubordination, that Hubbard simply stated it was too se-
vere of a penalty, and that Vieira told him the only alter-
native was termination and Vieira would talk to Itakura one
more time. I credit Vieira's testimony. Although Vieira gen-
erally impressed me as being an insincere witness, when he
testified about this conversation with Hubbard he impressed
me as being a more reliable witness than Hubbard. His testi-
monial demeanor was good and he impressed me as being
a more sincere witness than Hubbard when they testified
about this portion of the May 24 conversation.Later on May 24, Vieira informed Itakura that Hubbardhad stated the punishment of suspension and probation was
too severe. Itakura and Vieira, at that time, decided to termi-
nate Hubbard. Vieira was not questioned about Respondent's
reasons for deciding at this time to terminate Hubbard and
did not offer the reason or reasons. Itakura testified Respond-
ent's reasons for deciding to terminate Hubbard were set
forth in the May 24 termination letter, which he instructed
Vieira to write, and further testified that the incident which
triggered Hubbard's discharge was his insubordination onMay 19 and that if he had not been insubordinate he wouldnot have been discharged.On either May 24 or May 25 Vieira telephoned Hubbardand told him he had been terminated. Subsequently, Hubbard
received a written notice of his termination signed by Vieira
and dated May 24, which read as follows:It has been decided by United Charter Service, Inc.that it would be in our best interest, we sever your rela-
tionship with United Charter Service, Inc.Based on your hearing on 5/23/'90 and after a con-siderable time in review we found that you offered
United Charter Service, Inc. on the eight charges that
was brought forth, no recourse.My recommendation for a plea bargain of a ten daysuspension with a 90 day probation without a hearing
in your words, was a too sever of a penalty.Attitude and the significant's [sic] of the Insubor-dination, remains apparently portrayed as if there was
no guilt. This letter reverts to your termination hearing
letter dated 5/22/'90, which you recieved [sic] at the
hearing.B. Discussion1. Respondent allegedly created an impression amongits employees that their association activities wereunder surveillance by Respondent and allegedlythreatened employees with discharge because of theirassociation and/or protected concerted activitiesThe complaint alleges that in 1990 during January, Feb-ruary, and May, Respondent ``created an impression among
its employees that their Association activities were under sur-
veillance by Respondent,'' and, as amended during the hear-
ing, alleges that in late January 1990 and late February 1990
Respondent ``threatened employees with discharge because
of their Association and/or protected concerted activities,''
and alleges that by engaging in the aforesaid conduct Re-
spondent violated Section 8(a)(1) of the Act.15The facts rel-evant to these allegations, which have been set forth in detail
supra, are briefly summarized herein.Once in late January and again in February a group of ap-proximately 12 of Respondent's bus drivers, including Hub-
bard, met for the purpose of discussing how they could rem-
edy their employment grievances and improve their existing
terms and conditions of employment. They decided that to
remedy their grievances and to persuade Respondent to im-
prove their terms and conditions of employment, they would
join together and form an association of employees to deal
with Respondent. They drafted petition language for Re-
spondent's employees to sign which requested that Respond-
ent recognize the Drivers Association as the employees' col-
lective-bargaining representative and which asked Respond-
ent to improve the drivers' terms and conditions of employ- 161UNITED CHARTER SERVICEment in several significant respects, set forth in the petition.Hubbard played a leading role in persuading the drivers to
join together and form an association and in drafting the peti-
tion. He spoke up at the two meetings, he finalized the lan-
guage of the petition, typed it and then distributed it to the
drivers and to other employees and subsequently, in March
or April, distributed literature published by the Board in an
effort to encourage the employees to support the idea of a
drivers' association and to sign the petition. Finally, in early
May, while at the Golden Gate Park parking area with sev-
eral other drivers, he attempted to persuade them that the
only way the drivers could expect to remedy their employ-
ment grievances was to join together collectively and form
an association.There is no evidence that when the drivers, including Hub-bard, engaged in the above-described concerted activities,
that they made an effort to keep those activities a secret.
Quite the opposite, the record shows that Hubbard and the
other drivers engaged in this activity openly. In view of this
and due to the small size of Respondent's business, Hubbard
and the other drivers, who were present at the January and
February meetings, agreed that there was no way that they
could keep the information about their above-described con-
certed activities from reaching Respondent's office and its
Operations Supervisor Vieira. They accepted, as a fact, that
Vieira was probably aware of what they were doing and
would not only find out about the petition but would end up
with a copy of the petition (Tr. pp. 143±144, 281±282).Early in January, 1 or 2 weeks prior to the drivers' Janu-ary meeting where they discussed their grievances and the
formation of the Association, Vieira told Hubbard he knew
there were drivers who wanted wage increases, improved
health benefits, and better hotel accommodations, and stated
that those drivers would not be happy until they ran the com-
pany into the ground, but that as long as Vieira was oper-
ations supervisor this would not happen, because Vieira stat-
ed, ``[he] would see that everyone of them was gone, first.''Late in January or early February, after the drivers' firstmeeting where they discussed their grievances and the forma-
tion of the Association, Vieira told Hubbard he was tired of
hearing the drivers complain about the Company. He in-
formed Hubbard he had many friends ``out there'' who kept
him informed about what was going on and knew the drivers
were trying to organize some sort of a committee and knew
there were drivers who wanted more money and better em-
ployment benefits, who were forming some sort of an organi-
zation, and that those drivers thought they ran the Company
and would not be satisfied until they had bankrupted it.
Vieira warned Hubbard he intended to get rid of each and
every driver that gave him any problems.In early or mid-May Asencio, one of Respondent's drivers,overheard Vieira comment to another driver that Vieira had
heard there was a ``petition'' being circulated and he be-
lieved Hubbard was the ``instigator.''In February Vieira told Lopata, one of Respondent's driv-ers, that he knew the drivers were trying to organize a driv-
ers' association and wanted a pay raise and other employ-
ment benefits.On May 23, during Hubbard's termination hearing, Vieiratold him that Vieira had ``lot of friends'' and knew about
``the meetings'' Hubbard had with drivers trying to get ``a
petition going.'' He also told Hubbard that he (Vieira) hadreceived a copy of the petition a long time ago and namedsome of the items that were listed on the petition. Vieira stat-
ed that he knew the drivers felt they had the right to have
a say about what went on at Respondent, but warned Hub-
bard ``every driver would be terminated if they did not get
in line.'' Vieira also told Hubbard that Vieira knew about
Hubbard's conversation with the drivers at Golden Gate
Park, where, Vieira said, Hubbard had spoken unkindly about
Vieira and Respondent.On May 24 Vieira again remarked to Hubbard he knewHubbard had made derogatory remarks about Vieira and Re-
spondent to the drivers at Golden Gate Park.a. The alleged unlawful impression of surveillanceThe law is settled that where management makes a state-ment to an employee that creates an impression that the em-
ployer learned of the employee's union or concerted activi-
ties through surveillance, it constitutes a violation of Section
8(a)(1) of the Act. NLRB v. Long Island Airport Limousine,468 F.2d 292, 297 (2d Cir. 1972). In determining whether an
employer created an impression or surveillance the test ap-
plied is whether, under the circumstances, the employee
would reasonably assume from the statement in question that
the employee's union or protected concerted activity had
been placed under surveillance by the employer. SchrementiBros., 179 NLRB 853 (1969). For the reasons below, I amof the opinion that none of the above-described comments by
Operations Supervisor Vieira, under the circumstances of this
case, were reasonably calculated to lead the employees to
whom they were made to reasonably believe that their Asso-
ciation or other protected concerted activities had been
placed under surveillance by Respondent.In view of the fact that Respondent's drivers, includingHubbard, who had engaged in the Association and other pro-
tected concerted activities herein, engaged in that conduct
openly and made no effort to keep their activities a secret,
and considering the small size of Respondent's business, it
must have been abundantly clear to Hubbard and the other
drivers that Respondent's supervision would be informed by
legitimate means, i.e., by one of the employees, of the Asso-
ciation and other concerted activities engaged in by Hubbard
and the other drivers. In fact, as found supra, Respondent's
drivers, including Hubbard, agreed that because of the lack
of secrecy involved in their concerted activities herein, there
was no way that they could keep the information about their
activities from reaching supervision and accepted the fact
that Vieira, because of this, was probably aware of what they
were doing and would in all probability not only learn about
the petition but would end up with a copy of the petition.
The foregoing circumstances, plus the fact that the words
used by Vieira, when he indicated to the drivers he was
aware of their protected concerted activities, did not indicate
this information came into his possession by means of sur-
veillance, have persuaded me Vieira's above-described com-
ments to drivers Lopata, Asencio and Hubbard were not rea-
sonably calculated to lead those drivers to believe Respond-
ent had been or was keeping their Association or other pro-
tected concerted activities under surveillance. I shall there-
fore recommend the dismissal of this complaint allegation. 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16I need not decide whether this violation is encompassed by theComplaint's allegations, inasmuch as the violation found was fully
litigated.b. The alleged unlawful threats to dischargeCounsel for the General Counsel contends that Respondentviolated Section 8(a)(1) of the Act when, in early January,
Vieira threatened Hubbard he would discharge those drivers
who were running the Company into the ground by demand-
ing pay raises, improved health benefits and better hotel ac-
commodations. I disagree for these reasons. The threat was
made before Hubbard and the other drivers had commenced
their Association and other protected concerted activities in-
volved in this case. The threat on its face was not specifi-
cally directed against drivers who, in demanding improved
wages and benefits, were engaged in concerted activity. The
threat was identical to the continuing threats Vieira had been
making to the drivers ever since he assumed his position of
operations supervisor in November 1989. In view of these
circumstances, Hubbard would not have reasonably associ-
ated Vieira's threat to discharge drivers who he said he felt
were running the Company into the ground by demanding
improved wages and benefits, with a threat directed toward
drivers who were engaged in protected concerted activity. It
is just as likely that when Hubbard, in early January, heard
Vieira's threat to discharge drivers, that Hubbard associated
it with activity which was not concerned within the meaning
of Section 7 of the Act, as with Section 7 activity. I therefore
find that Vieira's above-described threat to discharge drivers
was not reasonably calculated to interfere with, restrain or
coerce employees in the exercise of their right to engage in
activities encompassed by Section 7, and for this reason did
not violate Section 8(a)(1) of the Act.Also without merit is counsel for the General Counsel'scontention that Respondent violated Section 8(a)(1) when
Vieira, in February, in talking with Jon Mead, one of Re-
spondent's drivers, ``referred to the driver's union activities
as a conspiracy to get him fired and threatened to terminate
Mead.'' This conversation has been described in detail supra.
Vieira, contrary to counsel for the General Counsel's rep-
resentation, did not expressly or by implication refer to
Mead's Association or other protected concerted activities,
nor to the drivers' Association or other protected concerted
activities, as a part of the conspiracy to get Vieira fired. Nor
did Vieira expressly or by implication threaten to discharge
Mead because of his Association or other protected concerted
activities.Respondent violated Section 8(a)(1) when, in late Januaryor early February, Vieira told Hubbard he would discharge
the drivers who were forming some sort of an organization
or committee in connection with their desire for better wages
and improved employment benefits. In this regard, as de-
scribed in detail supra, in late January or early February,
Vieira told Hubbard he was tired of hearing the drivers com-
plain about the Company and explained to Hubbard that,
based on what his many friends told him, he knew the driv-
ers wanted more money and improved employment benefits
and were trying to organize some sort of committee or orga-
nization and that the drivers thought they ran the Company
and would not be happy until they bankrupted it, but that
Vieira intended to get rid of each and every driver that gave
him any problems. I am persuaded that, when viewed in con-text, this constituted an express threat to discharge drivers if
they formed an association of employees in conjunction with
their efforts to persuade Respondent to grant them pay raises
and improved employment benefits. I further find that thisthreat was reasonably calculated to interfere with, restrain orcoerce Hubbard from exercising his right under Section 7 of
the Act to join together with the other drivers to form such
an association of employees in an effort to improve their
wages and benefits. Accordingly, when Vieira made this
threat to Hubbard, Respondent violated Section 8(a)(1) of the
Act.Likewise, I find Respondent further violated Section8(a)(1) when, during Hubbard's May 23 termination hearing,
Vieira warned Hubbard that ``every driver would be termi-
nated if they did not stay in line.'' More specifically, Vieira
informed Hubbard he knew Hubbard had met with with driv-
ers in an effort ``to get a petition going'' which asked that
the drivers' terms and conditions of employment be im-
proved, and Vieira warned Hubbard that while the drivers
felt they had the right to have a say about what went on at
the Respondent, that ``every drivers would be terminated if
they did not stay in line.'' Viewed in context this threat of
discharge was reasonably calculated to interfere with, restrainor coerce Hubbard from exercising his right under Section 7
of the Act to join together with other drivers in an effort to
persuade Respondent to improve the drivers' terms and con-
ditions of employment. Accordingly, when Vieira made this
threat to Hubbard, Respondent violated Section 8(a)(1) of the
Act.162. Respondent suspends Hubbard on May 19 anddischarges him on May 24, allegedly because of hisprotected concerted activitiesIt is undisputed, as I have found supra, that Respondentsuspended Hubbard on May 19 and discharged him on May
24. It is also undisputed that prior to his suspension and dis-
charge Hubbard in 1990 had been engaged in activities pro-
tected by Section 7 of the Act. These activities have been
described in detail supra and may be summarized briefly, as
follows. In January and February about 12 of Respondent's
drivers, including Hubbard, met and decided to form an asso-
ciation of employees (the Association) in order to deal with
the Respondent for the purpose of remedying the employees'
employment grievances and to improve their terms and con-
ditions of employment. They also drafted a petition for Re-
spondent's employees to sign. The petition requested Re-
spondent to recognize the Association as the employees' bar-
gaining agent and to improve the drivers' terms and condi-
tions of employment in several significant respects, set forth
in the petition. Hubbard played a leading role in persuading
the drivers to join together to form the Association and in
drafting the petition. Even though most of the drivers lost
their enthusiasm for the Association after the February meet-
ing, Hubbard, in the months prior to his suspension and dis-
charge, continued to try to persuade the drivers to support
the Association in order to remedy their grievances and to
improve their working conditions. It is undisputed that Hub-
bard was engaged in concerted activities protected by Section
7 of the Act when he engaged in the above-described activi-
ties.The complaint alleges that, in violation of Section 8(a)(1)and (3) of the Act, Respondent suspended Hubbard on May 163UNITED CHARTER SERVICE17As described supra, early in May, while at the Golden Gate Parkparking area with several other drivers, Hubbard attempted to per-
suade them that the only way the drivers could expect to remedy
their employment grievances was to join together and form an asso-
ciation.19 and discharged him on May 24 because of his protectedconcerted activities. The question for decision is whether
Hubbard's suspension and discharge was motivated by his
above-described protected concerted activities.In NLRB v. Transportation Management Corp., 462 U.S.393, 400±405 (1983), the Supreme Court approved the
Board's procedural analysis, first set forth in Wright Line,251 NLRB 1083 (1980), for resolving questions of motiva-
tion in alleged unlawful discrimination cases. Under this
analysis, the Board's General Counsel has an initial burden
to show that the employee's protected conduct was a ``sub-
stantial or motivating factor'' in the employer's decision to
take the adverse action against the employee. Once the show-
ing of an unlawful motive has been made, the employer has
the burden of establishing, as an affirmative defense, that
there were also legitimate reasons for its decision and that
those reasons would have caused the employer to take the
same action against the alleged discriminatee irrespective of
the alleged discriminatee's protected activity. NLRB v. Trans-portation Management Corp., 462 U.S. at 400±403.Applying Wright Line I find that the counsel for the Gen-eral Counsel has made a prima facie showing that Hubbard's
protected concerted activity was a motivating factor in Re-
spondent's decision to suspend and discharge him. However,
I further find that Respondent has established it would have
suspended and discharged Hubbard even in the absence of
Hubbard's protected concerted activity. Accordingly, I find
Hubbard's suspension and discharge did not violate Section
8(a)(3) and (1) of the Act. Therefore, I shall recommend the
dismissal of the complaint allegations that Respondent un-
lawfully suspended and discharged Hubbard.a. The General Counsel's prima facie casePrior to Hubbard's May suspension and discharge, Re-spondent knew about the drivers' Association activities and
knew about Hubbard's leading role in those activities. This
is demonstrated by the following: in late January or early
February, Operations Supervisor Vieira informed Hubbard
that Vieira's friends told him the drivers were trying to form
some sort of committee or organization in connection with
their efforts to get more money and better employment bene-
fits from Respondent, and Hubbard indicated to Vieira that
he was in favor of the drivers' activities; in February Vieira
told driver Lopata that Vieira knew the drivers, who wanted
pay raises and other improved benefits of employment, were
trying to organize a drivers' association; in early or mid-May
driver Asencio overheard Vieira tell another driver there was
a ``petition'' being circulated and that he felt Hubbard was
the ``instigator''; and, during Hubbard's May 23 termination
hearing, Vieira told him he knew bout ``the meetings'' Hub-
bard had with the drivers trying to get ``a petition going''
and also stated he had received a copy of the petition a long
time ago, and further commented that he knew about Hub-
bard's conversation with the drivers at Golden Gate Park,
where, Vieira alleged, Hubbard had spoken unkindly about
Vieira and Respondent.17Respondent was hostile toward the drivers' efforts to rem-edy their employment grievances and to improve their terms
and conditions of employment by means of the Association.
In late January or early February, in violation of Section
8(a)(1) of the Act, Vieira told Hubbard he would discharge
drivers who caused problems by joining together to form an
organization or committee to get better wages and better em-
ployment benefits. Subsequently, during Hubbard's May 23
termination hearing, Vieira in effect repeated this threat, in
violation of Section 8(a)(1). Vieira's threats to discharge
drivers for forming or supporting the Association was con-
sistent with the Respondent's policy concerning union rep-
resentation as expressed by Takayuki Itakura, Respondent's
president. In October 1989, President Itakura informed an ap-
plicant for employment that ``we don't want unions, we're
a family business.''Also significant in evaluating Respondent's motivation forsuspending and discharging Hubbard is that contempora-
neously with his termination, during his May 23 termination
hearing, Vieira gratuitously brought up the subject of Hub-
bard's efforts to persuade the other drivers to deal with Re-
spondent about their grievances as a group, through an asso-
ciation of employees, and threatened to discharge the drivers
for engaging in this kind of conduct.Respondent's knowledge of Hubbard's efforts to persuadethe drivers to form an association of employees to deal with
Respondent for the purpose of improving their terms and
conditions of employment, Respondent's belief that Hubbard
was the ``instigator'' of the drivers' activity on behalf of the
Association, Respondent's mention of Hubbard's Association
activity during Hubbard's termination hearing, Respondent's
threats to discharge drivers who joined together to form the
Association, and Respondent's statement that ``we don't
want unions, we're really a family business,'' altogether, es-
tablish that in suspending Hubbard on May 19 and in dis-charging him on May 24, Respondent was motivated at least
in part by Hubbard's Association activity, which as found
supra, was protected by Section 7 of the Act. Accordingly,
the question presented is whether Respondent has proven it
would have suspended and discharged Hubbard even in the
absence of his Association activity.b. Respondent's defense of Hubbard's May19suspension
It is undisputed that on May 19 Hubbard was suspendedfor 3 days by Operations Supervisor Vieira when he refused
on that day to obey Vieira's instruction to stop questioning
him about Respondent's tie wearing policy, so that Vieira
could get back to his work of dispatching Respondent's bus
drivers to their work assignments for the next day. The facts,
as I have found supra, establish that Vieira suspended Hub-
bard for refusing to obey his instruction only after Hubbard
had engaged in the following conduct: (1) ignored Vieira's
order to stop questioning him about Respondent's tie wearing
policy, even though Vieira explained he wanted to get back
to his dispatching work; (2) ignored Vieira's warning that
Vieira intended to suspend him if he did not obey Vieira's
instruction to stop talking, so that Vieira could concentrate
on his dispatching work; (3) ignored Vieira's order even
though Vieira had assured him he would talk later with him
about Respondent's tie wearing policy, when he had the
time; (4) pounded with his fist on the top of the desk, where 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18Driver Lopata calling Vieira a ``liar'' and driver Mead swearingat Vieira, as described in detail supra, differs significantly from Hub-
bard's insubordination. There is no evidence that either Lopata or
Mead were insubordinate toward Vieira in the presence of other em-
ployees or that by engaging in their conduct they prevented Vieira
from doing his work or that they refused to obey an order issued
by Vieira.19It is undisputed that at no time, including the May 23 termi-nation hearing, did Hubbard apologize to either Vieira or Itakura for
his insubordination nor did he ever admit or even acknowledge to
either of them that he had in fact been insubordinate to Vieira on
May 19.20It is undisputed that Respondent would not have dischargedHubbard on May 24, absent his May 19 insubordination. However,
Hubbard's May 24 termination letter, which was issued by Respond-
ent contemporaneously with his discharge, shows that one of Re-
spondent's considerations in deciding whether Hubbard's May 19 in-
subordination warranted the severe penalty of discharge, was that
while Hubbard was very good with customers, he had not been an
altogether satisfactory employee in certain other respects, as set forth
above.Vieira was seated, in order to emphasize his refusal to obeyVieira's instruction; and (5) engaged in the aforesaid insub-
ordinate conduct in the presence of two other employees.In view of the aforesaid circumstances, Hubbard's May 19insubordination constituted gross insubordination and ranks
among the most flagrant and egregious type of employee
misconduct for which an employee would ordinarily expect
to be disciplined. This is especially true in this case because
Respondent's published rules provide that an employee's dis-
obedience of an order issued by supervision would be con-
sidered insubordination, which would result in immediate
suspension. Also there is no evidence that the kind of insub-
ordination engaged in by Hubbard or insubordination of a
similar nature has been condoned by Respondent or punished
less severely.18It is for these reasons that I find Respondenthas established Hubbard would have been suspended for 3
days on May 19, even absent his protected concerted activity.I considered that prior to May 19 Respondent had allowedHubbard to work without a tie with no objection. There is
insufficient evidence, however, to warrant the conclusion that
Vieira spoke to Hubbard on May 19 about his failure to wear
a tie that day in order to provoke him into engaging in insub-
ordinate conduct. In this regard, I note that the subject of
Hubbard's failure to wear a tie that day was brought up by
driver Asencio, not by Vieira, and Vieira, when he spoke to
Hubbard about his failure to wear a tie, did not indicate he
intended to discipline him for this omission. Moreover, when
Vieira told Hubbard to stop questioning him about Respond-
ent's tie policy, Vieira assured him he would be amenable
to discussing the policy with Hubbard when Vieira did not
have work to do. Also, on May 19 prior to suspending Hub-
bard, Vieira twice ordered him to stop talking because he ex-
plained it was preventing him from concentrating on his dis-
patch work and warned Hubbard that if he did not stop he
would be suspended. Under the circumstances, when Hub-
bard ignored this warning and was suspended by Vieira for
doing so, it cannot be said that Hubbard's suspension was
the result of a spontaneous exchange which was reasonably
calculated to provoke the insubordinate conduct which re-
sulted in his suspension.c. Respondent's defense of Hubbard'sMay24discharge
My conclusion that the record shows that Respondentwould have discharged Hubbard on May 24 for being insub-
ordinate toward Vieira on May 19, even absent Hubbard's
protected concerted activity, is supported by the following
factors: (1) Respondent's published rules provide that an em-
ployee's disobedience of an order issued by a supervisor
would be considered insubordination and would result in im-
mediate termination; (2) on May 19 Respondent lawfully
suspended Hubbard for 3 days because he had been insubor-
dinate when he refused to obey an order issued to him by
Vieira that day; (3) on May 19 after having been suspendedfor 3 days by Vieira for being insubordinate to Vieira, Hub-bard, in the presence of other employees, continued being in-
subordinate to Vieira by still refusing to obey his order; (4)
on May 23 Hubbard rejected Vieira's offer of a 10-day sus-
pension and a 90-day probationary period as being too severe
of a punishment for his insubordination,19leaving Respond-ent with no realistic alternative but to discharge him for his
insubordination; (5) there is no evidence that the type of in-
subordination engaged in by Hubbard or insubordination of
a similar nature has been condoned by Respondent or pun-
ished less severely; and (6) although Respondent valued
Hubbard as an employee, because he was very good with
customers and was liked by customers, it is undisputed that
during his last 12 months of employment Respondent had
spoken to him about, among other things, the following:20overlooking a passenger's luggage which resulted in the pas-
senger going to Hawaii without the luggage; failing to main-
tain daily mileage logs as required by law and by Respond-
ent; damaging a bus by backing it into a post; giving one
of his friends a ride on the bus he was driving, in violation
of Respondent's published rules; and, driving a bus on 18th
Street, a residential street, in violation of Respondent's an-
nounced policy prohibiting this. For violating Respondent's
policy prohibiting drivers from using 18th Street, which vio-
lation occurred less than 2 months prior to his discharge,
Hubbard was suspended for 3 days. The above-stated factors,
viewed in their totality, have persuaded me that Respondent
has established it would have discharged Hubbard on May
24 because of his gross insubordination toward Vieira on
May 19, even absent his protected concerted activity. The
fact that Respondent may have been glad to be presented
with the opportunity to discharge Hubbard is legally incon-
sequential. Klate Holt Co., 161 NLRB 1606, 1612 (1966);P.G. Berland Paint City, 199 NLRB 927, 927±928 (1972).As the Board explained in Berland Paint City:On the record it is fair to assume that the Respond-ent entertained a desire to get rid of [the alleged
discriminatees, whose union activities it resented, and
was pleased to have an opportunity present itself for
doing so. But that alone is not enough to establish that
the discharge was in violation of Section 8(a)(3). The
mere fact that an employer may want to part company
with an employee whose union activities have made
him persona non grata does not per se establish thata subsequent discharge of that employee must be un-
lawfully discriminatory. If the employee himself obliges
his employer by providing a valid independent reason
for dischargeÐi.e., by engaging in conduct for which 165UNITED CHARTER SERVICE21If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.22If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''he would have been discharged anywayÐhis dischargecannot properly be labeled a pretext and ruled unlawful.CONCLUSIONOF
LAWBy threatening to discharge its employees for engaging inprotected concerted activities, Respondent violated Section
8(a)(1) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended21ORDERThe Respondent, United Charter Service, Inc., San Fran-cisco, California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Threatening to discharge employees for engaging inprotected concerted activities.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its San Francisco, California facility copies ofthe attached notice marked ``Appendix.''22Copies of the no-tice on forms provided by the Regional Director for Region
20, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint be, and it here-by is, dismissed insofar as it alleges that Respondent violated
the Act other than found herein.